62 So. 3d 1141 (2011)
Jorge M. GIRON, Petitioner,
v.
AMERICAS MARINE MANAGEMENT SERVICES, INC. and Sara Express, Respondents.
No. 3D11-557.
District Court of Appeal of Florida, Third District.
May 18, 2011.
Brill Rinaldi Garcia and David W. Brill; Pembroke Pines; Philip D. Parrish; Julio J. Ayala, Jr., for petitioner.
Horr Novak & Skipp and David J. Horr and Stephanie H. Wylie, Miami, for respondents.
*1142 Before SHEPHERD and EMAS, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
In this action for, inter alia, maintenance and cure, certiorari is granted and the order below, which authorized a medical examination of the plaintiff seaman outside the scope of the discovery rules, is quashed. See Bloom v. Weeks Marine, Inc., 227 F. Supp. 2d 1273 (M.D.Fla.2002); see also Royal Caribbean Cruises, Ltd. v. Cox, 974 So. 2d 462 (Fla. 3d DCA 2008); Vega v. CSCS Int'l, N.V., 795 So. 2d 164 (Fla. 3d DCA 2001). While the defendant shipowner is free to proceed under Rule 1.360, Florida Rules of Civil Procedure, it is confined to that relief.
The other point raised by petitioner is not ripe for review.